



Exhibit 10.6

NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) entered into as of
the grant date set forth on the attached Notice of Grant of Restricted Stock
Units and Award Agreement (the “Notice”), by and between Chesapeake Energy
Corporation, an Oklahoma corporation (the “Company”), and the participant named
on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is a Non-Employee Director, and it is important to the
Company that the Participant be encouraged to remain a director; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
2014 Long Term Incentive Plan effective as of June 13, 2014, as amended from
time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant Restricted Stock Units under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined
below).  Any capitalized terms used but not defined in this Agreement have the
same meanings given to them in the Plan.
2.Grant of Award. The Company hereby awards to the Participant the number of
Restricted Stock Units set forth in the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”). Each Restricted Stock Unit granted
pursuant to this Award gives the Participant the right to receive payment of one
share of Common Stock on the payment date set forth in the Notice and this Award
Agreement.
3.Nontransferability of Award. A Restricted Stock Unit is not transferable other
than by will or the laws of descent and distribution.  Any attempted sale,
assignment, transfer, pledge, hypothecation or other disposition of, or the levy
of execution, attachment or similar process upon, a Restricted Stock Unit
contrary to the provisions hereof shall be void and ineffective, shall give no
right to any purported transferee, and may, at the sole discretion of the
Committee, result in forfeiture of the Restricted Stock Unit(s) involved in such
attempt.
4.Vesting. The Restricted Stock Units will vest based on the Participant’s
continuous service with the Company, in any capacity (including as a director,
consultant or an employee), in accordance with the vesting schedule set forth in
the Notice. Notwithstanding the foregoing, if a Participant ceases to be a
director and is not employed by the Company, a Subsidiary or Affiliated Entity
as an employee or consultant (either directly or indirectly), then the
Participant will vest in all of his or her unvested Restricted Stock Units on
the date of the applicable event, unless subject to forfeiture or recovery
pursuant to Section 9.
5.Payment. Payment shall be made in the form of a distribution of shares of
Common Stock equal to the number of vested Restricted Stock Units. Such
distribution shall be made to the Participant on the payment date set forth in
the Notice with respect to such Restricted Stock Unit.




--------------------------------------------------------------------------------



Notwithstanding the foregoing, if prior to the payment dates set forth in the
Notice the Participant ceases to be a director and is not employed by the
Company, a Subsidiary or Affiliated Entity as an employee or consultant (either
directly or indirectly), then the Participant or the personal representative of
the deceased Participant, will receive payment for all Restricted Stock Units
that remain unpaid within sixty (60) days of the occurrence of such event,
unless such Restricted Stock Units are subject to forfeiture or recovery
pursuant to Section 9 or payment is restricted due to the provisions of Section
14.
6.Dividends. The Participant shall have the right to receive dividends on the
unpaid Restricted Stock Units as though the Participant was a shareholder of an
equivalent number of shares of Common Stock based on record dates that occur
while the Restricted Stock Units remain unpaid under this Agreement.  The
Company will transmit such dividends to or for the account of Participant in
such manner as the Company determines; provided that the Participant is a
director as of the dividend payment date.
7.Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.
8.Securities Law Restrictions. Payment of this Award shall not be made in shares
of Common Stock unless such issuance is in compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom.  If deemed necessary by the Company to
comply with the Act or any applicable laws or regulations relating to the sale
of securities, the Participant at the time of payment and as a condition imposed
by the Company, shall represent, warrant and agree that the shares of Common
Stock subject to the Award are being acquired for investment and not with any
present intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such a fact.  The Participant acknowledges that any
stock certificate representing Common Stock acquired under such circumstances
will be issued with a restricted securities legend.
9.Participant Misconduct; Compensation Recovery.
(a)Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of confidentiality or other
proprietary matters) or any activity of the Participant in competition with the
business of the Company or any Subsidiary or Affiliated Entity, the Award may be
cancelled, in whole or in part, whether or not vested. The determination of
whether the Participant has engaged in a serious breach of conduct or any
activity in competition with the business of the Company or any Subsidiary or
Affiliated Entity shall be determined by the Committee in good faith and in its
sole discretion.
(b)The Award made pursuant to this Agreement is subject to recovery pursuant to
the Company’s compensation recovery policy then in effect. To the extent
required by applicable laws, rules, regulations or securities exchange listing
requirements and the Company’s compensation recovery policy then in effect, the
Company shall have the right, and shall take all actions necessary, to recover
shares of the Common Stock paid to the Participant pursuant to this Award.
10.Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form.  If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.

 
2
 

--------------------------------------------------------------------------------





11.Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
12.Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
13.Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.
14.Code Section 409A.
(a)    General. This Agreement and all Awards granted hereunder are intended to
comply with Code Section 409A. The Agreement and all Awards shall be
administered, interpreted, and construed in a manner consistent with Code
Section 409A. Should any provision of the Plan, the Agreement or any Award
hereunder be found not to comply with the provisions of Code Section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Committee, and without the consent of the
Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with Code Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Plan comply with Code Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Code Section 409A.
(b)    Payment Restrictions. Other provisions of this Agreement notwithstanding,
the following payment restrictions shall apply to Restricted Stock Units:
(i)Separation from Service. Any payment in settlement of the Restricted Stock
Units that is triggered by a separation of service hereunder will occur only at
such time as Participant has had a “separation from service” within the meaning
of Treasury Regulation Section 1.409A-1(h).
(ii)Six-Month Delay Rule. The “six-month delay rule” will apply to 409A
Restricted Stock Units if the following four conditions exist:
1.The Participant has a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h));
2. A payment is triggered by the separation from service (but not due to death);
3.The Participant is a “specified employee” under Code Section 409A; and
4.The payment in settlement of the Restricted Stock Units would otherwise occur
within six months after the separation from service.
If the six-month delay rule applies, payment in settlement of the Restricted
Stock Units shall instead be made on the first business day after the date that
is six months following the Participant's separation from service (or death, if
earlier), with interest from the date such payment would otherwise have been
made at the short-term applicable federal rate, compounded semi-annually, as
determined under Section 1274 of the Code, for the month in which payment would
have been made but for the delay in payment. During the six-month delay period,
accelerated payment will be permitted in the event of the Participant’s death

 
3
 

--------------------------------------------------------------------------------



and for no other reason (including no acceleration upon a Change of Control)
except to the extent permitted under Code Section 409A.
(iii) Change of Control Rule. Any payment in settlement of Restricted Stock
Units triggered by a Change of Control will be made only if, in connection with
the Change of Control, there occurs a change in the ownership of the Company, a
change in the effective control of the Company, or a change in ownership of a
substantial portion of the assets of the Company as all such terms are defined
in Treasury Regulation Section 1.409A-3(i)(5). In the event payment in
settlement of Restricted Stock Units is not allowed by operation of this
subparagraph (iii), the payment related to such Restricted Stock Units will be
made within sixty (60) days of the earlier to occur of (A) the applicable
payment date set forth in the Notice, death or separation from service
regardless of the fact that vesting has been accelerated under the Agreement as
a result of the Change of Control, or (B) the occurrence of a permissible time
or event that could trigger a payment without violating Code Section 409A.
(c)    Other Compliance Provisions. The following provisions also apply to
Restricted Stock Units:
(i)The settlement of Restricted Stock Units may not be accelerated by the
Company except to the extent permitted under Code Section 409A.
(ii)If any mandatory term required to avoid tax penalties under Code Section
409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.
(iii)Each payment tranche of Restricted Stock Units set forth in the Notice
shall be deemed a separate payment for purposes of Code Section 409A.

 
4
 

--------------------------------------------------------------------------------



Notice of Grant of Restricted Stock Units and Award Agreement
Non-Employee Director




Chesapeake Energy Corporation
6100 North Western Avenue
Oklahoma City, OK 73118
ID: 73-1395733
<NAME>
Award Number:
____________________
<ADDRESS>
Plan:
2014 LTIP
<ADDRESS>
ID:
____________________



Effective <date>, you have been granted an award of <number> Restricted Stock
Units.  These Restricted Stock Units entitle you to receive payments in the form
of shares of Common Stock equal to the number of Restricted Stock Units to be
paid on the applicable payment date.


The current total value of the award is $_____________.


The Restricted Stock Units will vest and be paid in increments on the payment
date(s) shown below. [25% of the Award is paid immediately and remaining 75% of
Award is paid in 3 equal annual installments]
 
Restricted Stock Units
Payment Date
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 
 
_____
mm/dd/yyyy
 



By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's 2014 Long Term Incentive Plan as amended and the Award Agreement, all
of which are attached and made a part of this document.




By: _______________________________
_________________________________
      Chesapeake Energy Corporation
Participant
 
 
Date: ______________________________
Date: ____________________________


 
5
 